Citation Nr: 0900891	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. White, Associate Counsel



INTRODUCTION

The veteran had active service from December 1943 to November 
1945, and from October 1950 to October 1951.  He died in 
August 2000.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

The appellant initially requested a BVA hearing in her 
substantive appeal dated April 2005.  However, in a May 2006 
statement, the widow indicated her intention to withdraw her 
request for a BVA hearing.  As such, the Board will proceed 
with this appeal.

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for the cause of the veteran's death is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) from January 1945 
to April 1945.

2.  The veteran's death certificate reflects that he died on 
August [redacted], 2000; the cause of death was listed as a subdural 
hemorrhage from a fall.

3.  At the time of his death, the veteran was service 
connected for residuals of frozen feet, rated as 10 percent 
disabling, and post-traumatic stress disorder (PTSD), rated 
as 30 percent disabling, with a combined disability rating of 
40 percent based on these service-connected disabilities.

4.  Posthumously, the veteran was granted service connection 
for cold injury residuals to the left hand, rated as 30 
percent disabling; service connection for cold injury 
residuals to the right hand, rated as 30 percent disabling; 
an increased rating of 30 percent for cold injury residuals 
to the left foot; and an increased rating of 30 percent for 
cold injury residuals to the right foot.  The veteran's 
combined disability rating based on all service-connected 
disabilities was determined to be 90 percent from January 13, 
2000 until his death in August 2000.

5.  The veteran was not receiving, nor was he entitled to 
receive, compensation for service-connected disabilities 
rated by VA as totally disabling for any period of time prior 
to his death.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. §§ 1318, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.22, 3.102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.

In Hupp v. Nicholson, 21 Vet App 342 (2007), the Court 
expanded the VCAA notice requirements for DIC claims.  In 
Hupp, the Court held that, when adjudicating a claim for DIC, 
VA must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.

In the instant case, VA issued a letter to the appellant, 
dated February 2004, which informed her of the evidence 
required to substantiate a claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  The February 2004 VCAA 
notice letter did not contain all elements as outlined in 
Hupp.  Such deficiency is presumed to be prejudicial.  
However, the record reflects that the appellant had actual 
knowledge as to these elements.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  In an August 2001 rating 
decision, which granted accrued benefits to the appellant, 
the appellant was provided with a statement of all 
disabilities for which the veteran was service-connected at 
the time of his death.  In addition, an April 2002 rating 
decision, which denied her initial claim for DIC benefits, 
also listed all of the disabilities for which the veteran was 
service-connected at the time of his death.  The claims file 
contains a letter, dated August 2001, which informed the 
appellant as to what evidence and information is required to 
substantiate a DIC claim based on a condition which has not 
yet been service-connected.  In addition, a February 2005 
statement of the case provided information regarding what 
evidence is required to substantiate a DIC claim based on a 
previously service-connected condition.  The February 2004 
and August 2001 letters informed the appellant of her and 
VA's respective duties for obtaining evidence.  In addition, 
the claims file contains a September 2006 correspondence from 
the RO which informed the appellant as to the law pertaining 
to the assignment of a disability rating and effective date 
as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  In this case, not every element of VCAA notice was 
given prior to the initial AOJ adjudication denying the 
claim.  Specifically, the Board notes that both the February 
2005 statement of the case, and the September 2006 
correspondence mentioned above were issued after the issuance 
of the April 2004 rating decision.  However, the Board notes 
that a VCAA timing defect can be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  After the issuance of the February 2005 statement of 
the case, which explained what was required to substantiate a 
DIC claim based on a previously service-connected condition, 
the case was re-adjudicated in a March 2006 supplemental 
statement of the case.  Therefore, the Board finds that this 
VCAA timing defect was a harmless error.  Although there has 
been no re-adjudication subsequent to the September 2006 
correspondence, the Board notes that no disability rating or 
effective date will be assigned in this case.  Therefore, 
there can be no possibility of prejudice to the appellant 
under the holding in Dingess/Hartman.  In light of the above, 
the Board finds that the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and that not withstanding Pelegrini, deciding 
this appeal would not be prejudicial to her.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records, VA compensation and 
pension examinations, and reports of post-service private 
treatment and assessment.  The claims file also contains the 
appellant's statements in support of her claim.  The Board 
has carefully reviewed her statements, as well as the medical 
evidence in the claims file, and concludes that there has 
been no identification of further available evidence not 
already of record which would be necessary to adjudicate the 
claim for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  Therefore, the Board finds that all relevant facts 
have been properly and sufficiently developed, and that no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to 
this claim.  Essentially, all available evidence that could 
substantiate this claim has been obtained.

Legal Criteria and Analysis

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful 
misconduct, and at the time of death the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) was rated by VA as 
totally disabling continuously since the veteran's release 
from active duty, and for a period of not less than five 
years immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war who died after September 30, 1999.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In the instant case, the evidence of record demonstrates that 
the veteran was a former POW.  The phrase "former prisoner 
of war" means a person who, while serving in the active 
military, naval, or air service, was forcibly detained or 
interned in the line of duty by an enemy or foreign 
government, the agents of either, or a hostile force.  VA is 
bound to accept the findings of the appropriate service 
department that a person was a POW during a period of war, 
unless a reasonable basis exists for questioning them.  38 
U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  Among the veteran's 
service treatment records, there is a "separation 
qualification record," received by the Board in November 
1945, which notes that the veteran spent three months of time 
overseas as a German prisoner of war.  In addition, there are 
military hospital records from April 1945 and May 1945 which 
reflect treatment for "malnutrition, severe, incurred 
because of inadequate diet while under enemy custody from 3 
Jan 45 until 2 April 45."  The veteran's death certificate 
states that he died on August [redacted], 2000.  Therefore, for the 
purposes of 38 U.S.C.A. § 1318 (b)(3), the veteran is a 
former POW who died after September 30, 1999.

The evidence of record, however, does not show that the 
veteran received compensation for service-connected 
disabilities rated by VA as totally disabling for any period 
of time prior to his death.  At the time of the veteran's 
death, the veteran was receiving a combined disability rating 
of 40 percent based on his service-connected PTSD and 
residuals of frozen feet.  See May 1997 Rating Decision.  An 
August 2000 rating decision granted the veteran service 
connection for cold injury residuals to the left hand, rated 
as 30 percent disabling; service connection for cold injury 
residuals to the right hand, rated as 30 percent disabling; 
an increased rating of 30 percent for cold injury residuals 
to the left foot; and an increased rating of 30 percent for 
cold injury residuals to the right foot.  However, because 
the veteran had died the day prior to this rating decision, 
the benefits granted were returned.  Subsequently, the August 
2001 rating decision made the same findings as the August 
2000 rating decision, and the accrued benefits were granted 
to the appellant as the veteran's widow.  The August 2000 and 
August 2001 rating decisions found the veteran's combined 
disability rating, considering all service-connected 
disabilities, to be 90 percent from January 13, 2000 until 
his death in August 2000.  At no point had the veteran's 
disability rating been determined to be higher than the 90 
percent combined rating reflected here.  Therefore, even 
considering the posthumous benefits granted, the veteran was 
not considered totally disabled by VA based on his service-
connected disabilities for any period of time prior to his 
death.

With regard to whether or not the veteran was "entitled to 
receive" compensation for service-connected disabilities 
rated by VA as totally disabling for any period of time prior 
to his death, the Board notes that on January 21, 2000, VA 
amended 38 C.F.R. § 3.22, the implementing regulation for 38 
U.S.C.A. § 1318, to restrict the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan. 21, 2000).  In 
this case, there has been no allegation of CUE in any rating 
adjudication during the veteran's lifetime.

The Board notes that 38 C.F.R. § 3.22, as amended in January 
2000, specifically prohibits "hypothetical entitlement" as 
an additional basis for establishing eligibility.  In this 
case, the appellant first filed a claim for DIC benefits in 
November of 2000.  It is noted that this application was 
missing a page, and that the appellant resubmitted a complete 
application for DIC benefits in February 2001.  However, 
because both of these dates are subsequent to the January 
2000 amendment discussed above, entitlement to DIC benefits 
on a hypothetical basis is not for consideration here.

The Board notes that the phrase "entitled to receive" also 
contemplates a situation in which additional service 
department records, existing at the time of a prior VA 
decision but not previously considered by VA, provide a basis 
for reopening a claim finally decided during the veteran's 
lifetime and awarding a total service-connected disability 
rating retroactively.  See 38 C.F.R. § 3.22(b)(2); National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 476 F.3d 872 (Fed. Cir. 2007) (NOVA III).  
However, in this case, no such additional service department 
records have been identified.

Finally, the Board recognizes the appellant's argument in her 
statement attached to the April 2005 substantive appeal, that 
the veteran was "granted a pension due to being considered 
unable to secure and follow a substantially gainful 
occupation due to his disability."  See also June 2004 
Notice of Disagreement.  The Board notes, however, that this 
finding was made in regard to a claim for entitlement to a 
nonservice-connected pension.  See May 1997 Rating Decision.  
The Board acknowledges that, for the purposes of 38 C.F.R. § 
3.22, a total disability rating may be either schedular or 
"based on unemployability (§ 4.16 of this chapter)."  
38 C.F.R. § 3.22(c).  However, total disability ratings based 
on unemployability under 38 C.F.R. § 4.16, contemplate 
circumstances in which a veteran is "unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities."  (Emphasis added.)  In 
particular, the Board notes that the May 1997 rating decision 
which found the veteran entitled to a nonservice-connected 
pension included nonservice connected disabilities such as 
Parkinson's Disease, arteriosclerotic heart disease, and a 
right hip replacement, in its finding that the veteran was 
unable to secure or follow a substantially gainful 
occupation.  Therefore, the finding of unemployability for 
purposes of the veteran's nonservice-connected pension cannot 
be used to demonstrate a total disability under the 
provisions of 38 U.S.C.A. § 1318.

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. 
§ 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board is sympathetic to the appellant's circumstances, 
but is obligated to decide cases based on the evidence before 
it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) 
(holding that the Board is bound by the law and is without 
authority to grant benefits on an equitable basis).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration however, the Board finds that the 
preponderance of the evidence in this case falls against the 
appellant, making the benefit of the doubt rule inapplicable.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.

REMAND

The appellant alleges that new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for the cause of the veteran's death.  Regarding 
this issue, the Board finds that a remand is necessary to 
ensure compliance with VA's duty to assist under the VCAA.  
Specifically, the Board notes that although the claims file 
contains medical records from St. Mary's Medical Center, the 
private hospital in which the veteran died, these records 
reflect that the veteran had been "initially transported by 
EMS to Community Methodist Hospital in Henderson[, 
Kentucky]" and evaluated there, prior to arriving at St. 
Mary's Medical Center.  See August 2000 Consultation Record.  
It appears that at least some treatment and testing was 
performed at the Community Methodist Hospital prior to the 
veteran's transfer.  See id. (stating that an 
"electrocardiogram from Henderson is a poor quality copy," 
and noting the results of certain laboratory tests that were 
performed).  The Board finds that the medical records from 
the Community Methodist Hospital in Henderson, Kentucky would 
be useful, as they could contain new and material evidence 
upon which the claim for entitlement to service connection 
for the cause of the veteran's death might be reopened.

In addition, the Board notes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court issued a decision that 
established new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and respond by providing the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The February 2004 letter to the appellant 
informed her as to the law regarding reopening a claim based 
on new and material evidence, and it referenced the previous 
final denial of her claim in April 2002.  However, this 
letter did not specifically set forth the bases for the 
previous denial of her claim, and it did not describe what 
evidence would be necessary to substantiate the element or 
elements necessary to establish her claim that were found 
insufficient in the previous denial.  Therefore, proper 
notice under Kent should be provided such as to accomplish 
this purpose.

Accordingly, the case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
appellant containing the bases for the 
previous denial of her claim in April 
2002, and describing what evidence would 
be necessary to substantiate the element 
or elements necessary to establish her 
claim that were found insufficient in the 
previous denial, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Obtain all medical records relevant to 
the veteran's hospitalization in August 
2000 from the Community Methodist Hospital 
in Henderson, Kentucky.  If no records are 
available, the claims folder must indicate 
this fact and document the attempts made 
to obtain the records.

3.  Thereafter, re-adjudicate the 
appellant's claim.  If the benefits sought 
are not granted, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


